737 N.W.2d 509 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Henry Charles DAVIS, Defendant-Appellant.
Docket No. 134208. COA No. 275419.
Supreme Court of Michigan.
September 10, 2007.
On order of the Court, the application for leave to appeal the May 4, 2007 order of the Court of Appeals is considered. We DIRECT the Wayne County Prosecuting Attorney to answer the application for leave to appeal within 28 days after the date of this order.
The application for leave to appeal and the motions for miscellaneous relief remain pending.